Citation Nr: 0527955	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Wilmington, 
Delaware, which in pertinent part denied service connection 
for depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In regards to the veteran's depression, her service medical 
records show that in a December 1982 report of medical 
examination, performed for purposes of an initial flying 
class, the veteran's psychiatric status was clinically 
evaluated as normal.  In an accompanying report of medical 
history, she reported a history of depression or excessive 
worry.  The examiner noted that the veteran was involved in a 
motor vehicle accident in 1979 and had moderate depression 
secondary to undergoing hospitalization following the 
accident.  The examiner further explained that the fact that 
the veteran could not drive or work after the accident, added 
to her depression.

In a January 1984 report of medical examination, performed 
for purposes of indefinite reserve, the veteran's psychiatric 
status was again evaluated as clinically normal.  In an 
accompanying report of medical history, the veteran again 
reported a history of depression or excessive worry.  It was 
again indicated that the veteran had moderate depression in 
1979 secondary to a motor vehicle accident and also stemming 
from the inability to drive or work.  A normal recovery was 
noted and the examiner concluded that there were no 
complications/non-symptomatic.

There is also competent evidence which shows that the 
veteran's depression may be related to service.  The veteran 
has reported a continuity of depression since service.  Such 
statements can serve to satisfy the requirement for competent 
evidence that the disabilities may be related to service.  
Duenas v. Principi, 18 Vet. App. 298 (2004).  

The record also shows current treatment for depression.  It 
is unclear whether the currently treated depression has a 
relationship to the complaints noted in service; therefore an 
examination is needed.

In view of the foregoing, this case is remanded for the 
following:

1.  Provide the veteran with a VA 
psychiatric examination.  The examiner 
must review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether the veteran has depression that, 
at least as likely as not (50 percent 
probability or more), began or was 
permanently worsened, in service; or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for the opinions.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of her 
claim.

3.  Then re-adjudicate the claim, and 
if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


